115 F.3d 621
UNITED STATES of America, Appellant,v.Vickie S. CABRALES, Appellee.
No. 96-3080.
United States Court of Appeals,Eighth Circuit.
June 12, 1997.

On Appeal from the United States District Court for the Western District of Missouri.
Before RICHARD S. ARNOLD, Chief Judge, ROSS and BEAM, Circuit Judges.

ORDER

1
Vickie Cabrales has petitioned this panel to amend its opinion in United States v. Cabrales, 109 F.3d 471 (8th Cir.1997).  Though Cabrales prevailed in that case, she is concerned that a phrase contained in one of the footnotes of the opinion may adversely affect her in a criminal case which remains pending against her.  See id. at n. 2. The footnote is merely an explanatory one, and should have no effect on another court's decision.  Likewise, however, it is not necessary to the holding nor to the reasoning of the opinion itself, and we therefore amend the opinion to ensure that no incorrect inferences are drawn from it.


2
Accordingly, we order that footnote two of the opinion be amended to read:  "The Court did not dismiss Count I, the conspiracy charge.  Count I is not part of this appeal."


3
It is so ordered.